DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeremy Mereness on 12/06/2021.

The application has been amended as follows: 
1. (currently amended) A robotic module for driving an elongate flexible medical member, comprising:
a pair of movable drive members alternately positionable in i) a drive configuration in which the drive members are sufficiently close together to drive the elongate flexible medical member and ii) a free configuration in which the drive members are sufficiently far apart so as not to drive the elongate flexible medical member;
a control member that controls, in a repeated cyclic manner, a forward movement of the drive members into the drive configuration in which the elongate flexible medical member is driven, and a reverse movement of the drive members into the free configuration in which the elongate flexible medical member is not driven;
a stress sensor structured and arranged to measure stress exerted by the elongate flexible medical member on at least one of the drive members; 
 a user interface linked to the stress sensor so as to receive the measured stress from the stress sensor, and configured to provide a signal representative of the measured stress to a user of the robotic module; and
actuators arranged to transmit movements in respective spatial directions toward each drive member by way of reversible transmission mechanisms, each one of said reversible transmission mechanisms configured such that:
if an actuator of said actuators makes a first movement to transmit a force to a drive member of said drive members which then performs a second movement, and if the drive member performs the second movement due to momentum from other than the actuator, the actuator is caused to perform the first movement.

14. (currently amended) The robotic module according to claim 12, wherein said strain gauge is arranged between two parts of said at least one of the drive members 

20. (currently amended) The robotic module according to claim 19, 
wherein the base is a first base, and said pair of drive members is a first pair of drive members, 
and wherein the robotic module further comprises:
a second pair of drive members that each have a driving surface, the second pair of drive members being alternately positionable in a drive configuration in which the driving surfaces of the second pair of drive members engage with the elongate flexible medical member to be driven and are arranged one on either side thereof, and in a free configuration in which the driving surfaces 
the control member being further configured to control, in a cyclic repeated manner, a forward movement relative to the second base of the second pair of drive members from the first to the second position into the drive configuration thereby driving the elongate flexible medical member relative to the base, and a reverse movement relative to the base of the second pair of drive members from the second to the first position into the free configuration in which the flexible medical member is not driven relative to the base, said control member being configured to control the movements of the first and second pairs of the drive members in a synchronized manner.

24. (currently amended) A robotic module for driving an elongate flexible medical member, comprising:
a pair of movable drive members alternately positionable in i) a drive configuration in which the drive members are sufficiently close together to drive the elongate flexible medical member and ii) a free configuration in which the drive members are sufficiently far apart so as not to drive the elongate flexible medical member;
a control member that controls, in a repeated cyclic manner, a forward movement of the drive members into the drive configuration in which the elongate flexible medical member is driven, and a reverse movement of the drive members into the free configuration in which the elongate flexible medical member is not driven;
a stress sensor structured and arranged to measure stress exerted by the elongate flexible medical member on at least one of the drive members; 
 a user interface linked to the stress sensor so as to receive the measured stress from the stress sensor, and configured to provide a signal representative of the measured stress to a user of the robotic module; and
actuators arranged to transmit movements in respective spatial directions toward each drive member by way of reversible transmission mechanisms, each one of said reversible transmission mechanisms configured such that:
if an actuator of said actuators makes a first movement to transmit a force to a drive member of said drive members which then performs a second movement, and if the drive member performs the second movement due to momentum from other than the actuator, the actuator is caused to perform the first movement,
wherein said stress sensor indirectly measures the stress exerted by the elongate flexible medical member on at least one of the drive members, and 
wherein said stress sensor measures the current consumed by said at least one of the drive members.

Reasons for Allowance
Claims 1-9, 11-22, and 24-25 are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose, in combination with other limitations of the claims, a robotic module for driving an elongate flexible medical member having actuators arranged to transmit movements in respective spatial directions toward each drive member by way of reversible transmission mechanisms, each one of said reversible transmission mechanisms configured such that: if an actuator of said actuators makes a first movement to transmit a force to a drive member which then performs a second movement, and if the drive member performs the second movement due to momentum from other than the actuator, the actuator is caused to perform the first movement, as recited in claims 1 and 24.
The reasons for allowance of the claims is clear from the written record of prosecution.  Attention is specifically drawn to page 17, filed 11/24/2021, with respect to the rejections under 35 U.S.C. 102/103 where Examiner agrees with Applicant’s argument that US 2015/0297864 (Kokish) fails to teach actuators arranged to transmit movement in respective spatial directions toward each drive member by way of reversible transmission mechanisms configured as recited in claims 1 and 24. The rejection has been withdrawn. 
As discussed above, Kokish does not anticipate applicant’s claimed invention.  Furthermore, there does not appear to be a reason, absent hindsight, to modify Kokish, alone or in combination, to includes actuators with the particular reversible transmission mechanism, as recited in claims 1 and 24.  Therefore, the cited references taken singly or in combination do not anticipate or make obvious applicant’s claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TJ SCHERBEL
Primary Examiner
Art Unit 3771


/TODD J SCHERBEL/Primary Examiner, Art Unit 3771